Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 1, ‘precursor’ is intended, in view of claim 2.
B) In claim 6,’using’ is unclear as to the actual steps required. Does claim 6 mean to say that some thing has a wetting angle of 50-105 degrees? If so, what thing has that wetting angle?
C) In claims 1 and 20, ‘pore stabilizer/stabilized’ is unclear as to what is meant; are the pore sizes or distributions being maintained, and if so, as compared to what?
D) Claim 1 is unclear as to what ‘… 50% above a non-pore stabilized carbon foam’ means. Is a comparison being made between a hypothetical carbonized foam versus the pitch/boric acid mixture? Is it intended that the mix of pitch and boric acid is increased in volume by 5-50%, in which case ‘above a non-pore stabilized carbon foam’ should be deleted? Is this merely reciting the fact that materials swell (see Rogers col. 1) when heated? See also claim 20. For the purposes of this action, it appears that the swelling claimed is inherent as the materials are heated.

Claims 1, 2, 4-6, 13, 14, 17, 19, 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Rogers et al. 6656239.
Rogers teaches, especially in col. 7-8, adding pitch to coal and carbonizing to make a foam. Column 5 teaches bubbles and expansion, which appears to meet the last 2 lines of claims 1 and 20.

Claims 1, 2, 4-8, 13-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers.
.

Claims 1, 2, 4-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers ‘239 taken with Rogers 6749652.
Rogers ‘239 does not teach the feature of claim 18, however ‘652 does. Using it in the ‘239 process is obvious to create a stable material.

Claims 20 and 21 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rogers ‘652.
Rogers does not explicitly teach what is claimed (‘pore stabilizer’), but no differences are seen. Note the teaching of pores less than 500 microns.

Claims 1-4, 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. 6146611.
Dillon teaches, especially in col. 3, mixing pitch and amorphous silica and heating to make foam. 

Claims 1-6, 8, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon.
Dillon does not teach the explicitly graphitization, however it is optional, and thus obvious.

Claims 1-4, 6, 19, 20 are rejected under 35 U.S.C. 102a2 as being anticipated by Stiller 10,941,042.
Stiller teaches, especially in the examples and col. 30, mixing pitch or coal and a metal additive and heating to make foam.

s 1-4, 6, 8, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller.
The features not explicitly disclosed are obvious for the reasons noted above.

Claims 20, 21 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frank et al. 3979196.
Frank teaches in col. 4, foamed glassy carbon having the claimed pore diameter.
Even though the process is not the same, no difference is seen in the product.
 
Claims 20, 21 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gay et al. 3933520.
Gay teaches the claimed material, see col. 6-7. No difference is seen in the product.

Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.
Claim 1 is written to imply that the starting material is carbon foam, however claim 2 contradicts this. Rereading claim 1 in light of claim 2, clearly ‘carbon foam precursor’ (not ‘starting material’) is meant in claim 1 line 3. The confusion is understood since the original rejection referred to claim 3 and not claim 2, however applicants interpretation is incorrect. Claim 1 should recite a carbonaceous starting material (the terms ‘precursor’ and ‘foam’ should be avoided), adding a material to that carbon source to form a mixture and heating the mixture, since this is exactly what is done, and that ‘admixture’ should be reinstated to the claims (see claims 16, 17 and 19 for example). Claim 6 is now actually less clear. The explanation of the stabilizer is incomplete. Does it make the pore size smaller than what it would have been without its addition? Does it make the particle size smaller than what it would have been without its addition? Claim 9 has been reconsidered, given that materials swell when heated.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736